The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-16 have been examined.Claims 1-16 have been rejected.

Novel Subject Matter
The claims recite novel subject matter while being rejected as indefinite.  Within each claim as a whole the examiner deems the novel limitation to be that two components form an external synchronization message synchronization message and transmit the messages simultaneously to one of the other components but not to the same component.  
The closest prior art is considered to be Bauer 2013/0086432 which teaches use of four timing switches that periodically transmit internal synchronization messages and may adapt their internal synchronization time to the time determined by a received external synchronization message.


IDS Note

The IDS submitted 2/22/21 recites a document: Gaderer, G., et al., "Improving Fault Tolerance in High-Precision Clock Synchronizations".  This document is not found in the case file and has not been considered.



Claim Objections
Claim 1 lines 11-13 recites a redundant double inclusion of an oscillator and local tick counter.  These limitations should only be recited once unless further limitations are being added.
Claim 8 lines 9-11 are objected to for the same reason as claim 1 lines 11-13.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 7 recites the limitation "the transmission of messages".  This limitation lacks antecedent basis.
Claim 1 line 16 recites the limitation "the value".  This limitation lacks antecedent basis.
Claim 1 line 17 recites the limitation "each period".  This limitation is unclear because no periods have been claimed.
Claim 1 line 19 recites the limitation "the current reading".  This limitation lacks antecedent basis.
Claim 1 line 20 recites the limitation "the time the start-up".  This limitation of "the time" lacks antecedent basis.
Claim 1 line 20 recites the limitation "the other components".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 1 recites the limitation "the receiver".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 6 recites the limitation "the reading of its local tick counter".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 6 recite the limitation "the time the internal synchronization".  This limitation of "the time" lacks antecedent basis.
Claim 1, page 2 of the claim, line 8 recites the limitation "each receiver".  This limitation is unclear because no receivers have been recited in the claim.
Claim 1, page 2 of the claim, line 8 recites the limitation "the reading of its local tick counter". This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 9 recite the limitation "the time the internal synchronization message is received".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 10 recites the limitation "the time difference".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 11 recites the limitation "the recorded time of reception".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 13 recites the limitation "each internal computer of a component".  This limitation is unclear because a component is only recited as having a single internal computer.
Claim 1, page 2 of the claim, line 14 recites the limitation "these time differences".  This limitation is unclear because multiple time differences have not been recited immediately prior to this statement.
Claim 1, page 2 of the claim, line 15 recites the limitation "the local tick counter".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 19 recites the limitation "the same external time".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 23 recites "the same of the other two components".  This limitation lacks antecedent basis for both "the same" and "the other two components".
Claim 1, page 2 of the claim, line 24 recites "each of the components (120, 140) of the time server to which an external synchronization message has been transmitted".  Line 22 of the claim recites the external synchronization message transmitted to components (120, 130).  Component (140) was not recited as a possible target for the transmission.
Claim 1, page 2 of the claim, line 26 recites the limitation "the reading of its tick counter".  This limitation lacks antecedent basis.
Claim 1, page 2 of the claim, line 27 recites the limitation "the time the external synchronization message is received".  This limitation lacks antecedent basis.
Claim 1, page 3 of the claim, line 1 recites "if this is not the case".  This limitation is colloquial and should be clarified as to what "this" refers to.  Further, use of "the case" lacks antecedent basis.
Claim 1, page 3 of the claim, line 2 recites "if this is the case".  This limitation is colloquial and should be clarified as to what "this" refers to.  Further, use of "the case" lacks antecedent basis.
Claim 1, page 3 of the claim, line 7 recites the limitation "the time the first incoming".  This limitation lacks antecedent basis.
Claim 1, page 3 of the claim, line 8 recites the limitation "the reading".  This limitation lacks antecedent basis.
Claim 1, page 3 of the claim, line 9 recites the limitation "the difference".  This limitation lacks antecedent basis.
Claim 1, page 3 of the claim, line 10 recites the limitation "the external time".  This limitation lacks antecedent basis.

Claim 2 line 3 recites the limitation "the receiver".  This limitation lacks antecedent basis.
Claim 2 lines 3-4 recite the limitation "the basis of this electronic signature".  This limitation lacks antecedent basis.

Claim 5 line 1 recites the limitation "the field strength".  This limitation lacks antecedent basis.
Claim 5 line 4 recite the limitation "the provided time".  This limitation lacks antecedent basis.

Claim 6 line 2 recites the limitation "the SI second."  This limitation lacks antecedent basis.

Claim 7 line 2 recites the limitation "the internal state".  This limitation lacks antecedent basis.

Claim 8 line 5 recites the limitation "the transmission of messages".  This limitation lacks antecedent basis.
Claim 8 line 6 recites the limitation "in each case".  This limitation is colloquial and should be clarified as to what "each case" refers to.
Claim 8 line 8 recites the limitation "in each case".  This limitation is colloquial and should be clarified as to what "each case" refers to.
Claim 8 line 13 recites the limitation "the value".  This limitation lacks antecedent basis.
Claim 8 line 14 recites the limitation "each period".  This limitation is unclear because no periods have been claimed.
Claim 8 line 17 recites the limitation "the time the start-up message is transmitted".  This limitation lacks antecedent basis.
Claim 8 line 19 recites the limitation "each receiver".  This limitation is unclear because receivers have not been recited.
Claim 8 line 20 recites the limitation "the value".  This limitation lacks antecedent basis.
Claim 8, page 2 of the claim, line 3 recites the limitation "the reading of its local tick counter".  This limitation lacks antecedent basis.
Claim 8, page 2 of the claim, line 3 recite the limitation "the time the internal synchronization".  This limitation of "the time" lacks antecedent basis.
Claim 8, page 2 of the claim, line 5 recites the limitation "each receiver".  This limitation is unclear because no receivers have been recited in the claim.
Claim 8, page 2 of the claim, line 7 recites the limitation "the time difference".  This limitation lacks antecedent basis.
Claim 8, page 2 of the claim, line 11 recites the limitation "each internal computer of a component".  This limitation is unclear because a component is only recited as having a single internal computer.
Claim 8, page 2 of the claim, line 15 recites "in each case".  This is unclear because no cases have been claimed.
Claim 8, page 2 of the claim, line 21 recites "the same of the other two components".  This limitation lacks antecedent basis for both "the same" and "the other two components".
Claim 8, page 2 of the claim, line 22 recites "each of the components (120, 140) of the time server to which an external synchronization message has been transmitted".  Line 21 of the claim recites the external synchronization message transmitted to components (120, 130).  Component (140) was not recited as a possible target for the transmission.
Claim 8, page 2 of the claim, line 25 recites the limitation "the reading of its tick counter".  This limitation lacks antecedent basis.
Claim 8, page 2 of the claim, line 25 recites the limitation "the time the external synchronization message is received".  This limitation lacks antecedent basis.
Claim 8, page 2 of the claim, line 28 recites "if this is not the case".  This limitation is colloquial and should be clarified as to what "this" refers to.  Further, use of "the case" lacks antecedent basis.
Claim 8, page 3 of the claim, line 1 recites "if this is the case".  This limitation is colloquial and should be clarified as to what "this" refers to.  Further, use of "the case" lacks antecedent basis.
Claim 9 line 5 recites the limitation "the other component".  This limitation lacks antecedent basis.
Claim 9 line 5 recites the limitation "the latter component".  This limitation lacks antecedent basis.

Claim 10 line 1 recites the limitation "the two subsystems".  This limitation lacks antecedent basis.  It is possible that this claim is intended to depend from claim 9 which does recite this limitation.

Claim 13 line 2 recites the limitation "the direction".  This limitation lacks antecedent basis.
Claim 13 line 3 recite the limitation "the external receivers of the real-time system".  This limitation lacks antecedent basis.  The parent claim recites a single external receiver and it is not described as being of the real-time system.

Claim 16 line 4 recites the limitation "the time of reception".  This limitation lacks antecedent basis.
Claim 16 line 4 recites the limitation "the first incoming".  This limitation lacks antecedent basis.
Claim 16 line 3 recites the limitation "the reading of its local clock".  This limitation lacks antecedent basis.
Claim 16 line 7 recites the limitation "the external time of reception contained".  This limitation lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 10-12 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, and 9-12 of copending Application No. 17/180941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as described below.
As per claim 1, this claim recites limitations found in claims 1 and 2 of Application 17/180941.  Application 17/180941 does not specifically recite that the communications paths are bi-directional.  Use of bi-directional buses are well known in the art (see, for example, attached reference “Question: Which bus is a bidirectional bus? by LearnPick”). It would have been obvious to a person of ordinary skill in the art that the communications between timer components should be bi-directional because a bidirectional bus can be both read from and written to by a processor (“Question: Which bus is a bidirectional bus? by LearnPick” answer paragraph) while the claimed components each transmit and receive various messages from other nodes.
As per claim 2, this claim recites limitations found in claim 3 of Application 17/180941.
As per claim 3, this claim recites limitations found in claim 1 of Application 17/180941 (each of the four components being connected to the other three components necessitates at least two communication channels per component).
As per claim 4, this claim recites limitations found in claim 7 of Application 17/180941 (the periodic external synchronization messages are claimed as being supplied by a component in claim 1).
As per claim 6, this claim recites limitations found in claim 3 of Application 17/180941.
As per claim 7, this claim recites limitations found in claim 5 of Application 17/180941.
As per claim 8, this claim recites limitations found in claim 1 and is rejected for the same reasons as claim 1, above.
As per claim 10, this claim recites limitations found in claims 9 and 10 of Application 17/180941.
As per claim 11, this claim recites limitations found in claim 11 of Application 17/180941.
As per claim 12, this claim recites limitations found in claim 12 of Application 17/180941.
As per claim 14, this claim recites limitations found in claim 3 of Application 17/180941.
As per claim 15, this claim recites limitations found in claim 1 of Application 17/180941 (each of the four components is connected to the other three components via at least two communications paths).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vrancic teaches a master node and slave node communicate synchronization messages and use a determined optimal delayed message within a set of synchronization messages to avoid calculating a clock correction.   Kopetz teaches establishing a global time between components of a distributed system using a determined transmission intree structure corresponding to a system topography.  Gulati teaches timers within a SoC that perform timebase synchronization to a global timebase.





Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114